Let me congratulate Mr. Tijjani Muhammad-Bande on his election as the President of the General Assembly at its seventy-fourth session. He can count on Finland’s strong support in his work to guide this important organ. I would also like to thank the Secretary-General, Mr. Antonio Guterres, for his tireless efforts in leading the United Nations.
I have been glad to note how the new President of the General Assembly has stressed a trust deficit as a key concern for the world today. I could not agree more. I believe trust to be a central prerequisite for any functioning community — local or national, regional or global. Without trust, even the best of institutions cannot deliver. Without trust in institutions, we are less capable of acting together to address the challenges of the future; without trust in a sustainable future, we will not trust each other. That vicious cycle needs to be broken.
First, let me begin with trust in a sustainable future. Crucial questions concerning that trust are at the heart of two major summits here in New York this week — one on sustainable development in general and another on climate action in particular. Under both headings, we already have the framework for the transformation we need. And yet, despite our joint commitment to the 2030 Agenda for Sustainable Development and the Paris Agreement, the results are far too meagre. Recent reports show that we are not nearly on track to achieve the goals that we set together. The inability to keep our promises on matters of this magnitude will inevitably erode trust — the trust of citizens in their leaders, to be sure, but also trust among generations and, above all, our collective trust in our common future. Nothing less than the fate of our planet is at stake.
For yesterday’s Climate Action Summit, the Secretary-General asked us to come with a plan, not with a speech. Indeed, a good plan is already more concrete than a speech, but that is only the beginning. In order to build trust in our common future what we really need are results — deeds, not just promises; and action, not just targets. The pressing need for action applies to all 17 Sustainable Development Goals (SDGs). Still, Goal 13, “Take urgent action to combat climate change and its impacts”, stands out as the most urgent. The rapidly growing impact of climate change also makes achieving the other SDGs more difficult.
The scientific evidence on climate change has long been clear, but it is no longer just a question for the future. Climate change is already here in the form of melting glaciers, large-scale forest fires and extreme weather events across the globe from the Arctic to the Amazon. Even if we were able to end all of our carbon dioxide emissions tomorrow, we would have to live for decades to come with the climate change we have already caused. We are no longer able to completely avoid the climate crisis.
We also have to achieve concrete results in adapting to the inevitable, although that should not distract us from what we can do to prevent further damage. We all have to accelerate our efforts, reduce our emissions and increase our carbon sinks. We cannot afford to wait for others to move first. The climate crisis calls for leaders, not just followers.
As for Finland, we have recently set ourselves new climate targets. The Finnish Government is committed to achieving carbon neutrality by 2035 and to be carbon negative soon after that. We have already decided to ban the use of coal for energy by 2029 and we will stop using fossil fuel for heating by 2030. We are rightly proud of those targets, but targets are just the beginning. Only verifiable results matter and only concrete deeds serve as a credible example to others.
I would like to draw the Assembly’s attention to one example. Finland and Chile are co-chairing the Coalition of Finance Ministers for Climate Action, while the Helsinki principles of the Coalition are driving the systematic change we need with concrete deeds and the powerful tools of finance ministers — taxation and budgeting, public investment and procurement. When those instruments work for climate action, the prospects for a carbon-neutral world are much better. There are now 40 committed members in the Coalition and we warmly welcome new ones.
Secondly, I want to raise the issue of trust in institutions. We have all seen how rapidly that trust has evaporated in recent years. The whole concept of multilateralism is increasingly under threat — from the competition among great Powers and from a lack of respect for existing agreements. The entire rules-based order is endangered. Passively complaining about the crisis of multilateralism will not help; instead, we have to become more active and determined in defending it.
Trust in institutions is ours to rebuild and the international order is ours to shape. We, together, are the United Nations. The United Nations as an Organization also bears a responsibility in that regard. It has to show that it deserves the trust of its Members. Finland has steadfastly supported the Secretary-General in his reform agenda. Again, the results are what matters.
The disappearing trust in institutions and regimes is particularly dangerous in the field of arms control. On nuclear weapons, we are actually losing the last elements of control altogether. With the collapse of the INF Treaty and the uncertain future of the New START Treaty, the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons next year is now of utmost importance.
We should also be able to address other weapons of mass destruction, conventional weapons and completely new weapon technologies. We can only manage those challenges together. Finland therefore fully supports the Secretary-General’s efforts to bring the disarmament agenda back to the core of the United Nations.
Thirdly and to conclude, I will turn to trust in each other. Trust among States and trust among individuals is the fundamental basis for peace and security. In the absence of trust, the potential for conflict grows and once conflicts have erupted, their resolution always requires rebuilding trust. It is our collective duty to seek solutions to the many ongoing wars and conflicts in the Middle East, Africa, Ukraine and elsewhere. Of at least equal importance is preventing new conflicts from breaking out in the first place. Finland has always emphasized the value of dialogue in its own diplomatic relations. We are also happy to provide our good offices to assist others.
Trust in each other is also closely linked to equality between genders and among generations. The future of our planet lies on the shoulders of today’s young women and men. The inclusion of women and young people in peace processes, conflict prevention and mediation has proven to be decisive. We are approaching the twenty-fifth anniversary of the Beijing Declaration and Platform for Action, the most progressive policy documents ever for advancing the rights of women. Unfortunately, there is not much cause for celebration.
We are deeply worried to see that sexual and reproductive health and rights are now being questioned. Finland remains strongly committed to advancing the rights of women. Respect for universal human rights is the key to a peaceful and just world. Finland strongly believes in multilateral cooperation on human rights, with the Human Rights Council as its cornerstone. Accordingly, we have announced Finland’s candidacy for the Human Rights Council for the period from 2022 to 2024.
As the United Nations nears its seventy-fifth anniversary, the Organization may well be more important than ever. Our shared global problems cry out for shared global solutions. Together we are also better able to seize new global opportunities, and there is no organization better placed to lead that work than the United Nations. In order to unleash its full potential, it is our responsibility to reduce the trust deficit.
